DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/21/21 has been entered.
 Response to Amendment
	The Amendment filed 07/21/21 has been entered. Claims 1, 5, 12, and 20 have been amended. Claims 1-3, 5-14, and 16-22 are addressed in the following office action.
Claim Objections
Claim 21 objected to because of the following informalities:  In claim 21, “the thrombus extraction” should read “the thrombus extraction device”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 12 and 16-19 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Aboytes (US 2011/0213403).

Regarding claim 16, Aboytes discloses the thrombus extraction device of claim 12. Aboytes further discloses (Fig. 3) wherein the proximal tubular portion is connected to the self-expanding mouth of the distal portion around a perimeter of the self-expanding mouth [i.e. indirectly connected via elements 236 and 244 (Par. 0081-0082)].

Regarding claim 18, Aboytes discloses the thrombus extraction device of claim 12. Aboytes discloses further wherein the proximal tubular portion comprises a fenestrated scaffold (Par. 0079-0080).
Regarding claim 19, Aboytes discloses the thrombus extraction device of claim 17. Aboytes further discloses wherein affecting the orientation of the self-expanding mouth comprises affecting the orientation of the proximal tubular portion (Par. 0080-0082).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 13-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Aboytes (US 2011/0213403) as applied to claim 12 above, and further in view of Berrada et al. (US 2005/0283186), cited in previous office action.
Regarding claims 13 and 14, Aboytes further discloses the thrombus extraction device of claim 12. Aboytes fails to disclose [claim 13] further comprising an elongate retraction member coupled to the plurality of tethers; and [claim 14] wherein the retraction member is at least partially positioned within the lumen of the delivery catheter, and wherein the retraction member is displaceable within the lumen of the delivery catheter with respect to the delivery catheter to affect the orientation of the self-expanding mouth.
[claim 13] further comprising an elongate retraction member (416) coupled to the plurality of tethers (417); and [claim 14] wherein the retraction member is at least partially positioned within the lumen (413) of the delivery catheter (412), and wherein the retraction member is displaceable within the lumen of the delivery catheter with respect to the delivery catheter to affect the orientation of the self-expanding mouth (Par. 0115-0116 & 0145).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Aboytes to have further comprising an elongate retraction member coupled to the plurality of tethers; and wherein the retraction member is at least partially positioned within the lumen of the delivery catheter, and wherein the retraction member is displaceable within the lumen of the delivery catheter with respect to the delivery catheter to affect the orientation of the self-expanding mouth, as taught by Berrada. Doing so would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would yield nothing more than predictable results to one of ordinary skill in the art (MPEP 2143). Specifically, a practitioner means for manipulating the device.
Claims 1, 5, 8, and 10-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Aboytes (US 2011/0213403) in view of Belef (US 2002/0095171), cited in previous office action.
Regarding claim 1, an invention relating to a device for treating an occluded vessel, Aboytes discloses (Figs. 2A-3) a method of treating deep thrombosis in a peripheral vasculature of a patient (Abstract), the method comprising: positioning a thrombus extraction device (200’) in a lumen of a catheter (232; Par. 0082) proximate to a vascular thrombus (B) in the vessel [i.e. when inserted into the blood vessel] (Par. 0079), wherein the thrombus extraction device comprises an expandable proximal tubular portion (226’; Par. 0078 & 0081) and an expandable distal portion (228) defining a self-
In the same field of endeavor, which is a device for treating an occluded vessel, Belef teaches a method of treating deep vein thrombosis in a peripheral vasculature of a patient, the method comprising: percutaneously accessing a venous vessel of a patient (Par. 0015-0016).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Aboytes to have a method of treating deep vein thrombosis in a peripheral vasculature of a patient, the method comprising: percutaneously accessing a venous vessel of a patient. Doing so would allow capturing embolic debris in a deep vein such as a subclavian vein or jugular vein (Par. 0015), as taught by Belef.
Regarding claim 5, Aboytes, as modified by Belef, discloses the method of claim 1. Aboytes further discloses (Fig. 3) wherein the proximal tubular portion is connected to the self-expanding mouth 
Regarding claim 8, Aboytes, as modified by Belef, discloses the method of claim 5. Aboytes further discloses wherein affecting the orientation of the self-expanding mouth comprises affecting the orientation of the proximal tubular portion (Par. 0080-0082).
Regarding claim 10, Aboytes, as modified by Belef, discloses the method of claim 5. Aboytes further discloses wherein capturing the portion of thrombus within the distal portion comprises retracting the distal portion through the thrombus (Par. 0083).
Regarding claim 11, Aboytes, as modified by Belef, discloses the method of claim 10. Aboytes further discloses wherein the proximal tubular portion comprises a fenestrated scaffold (Par. 0079-0080).
Claims 2-3 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Aboytes (US 2011/0213403) in view of Belef (US 2002/0095171) as applied to claim 1 above, and further in view of Berrada et al. (US 2005/0283186).
Regarding claims 2 and 3, Aboytes, as modified by Belef, discloses the method of claim 1.  Aboytes fails to disclose [claim 2] wherein the thrombus extraction device further comprises an elongate retraction member coupled to the at least one tether, and wherein manipulation of the retraction member manipulates the at least one tether; and [claim 3] wherein the retraction member is at least partially positioned within the lumen of the catheter, and wherein manipulation of the retraction member comprises displacement of the retraction member within the lumen of the catheter with respect to the catheter.
In the same field of endeavor, which is a device for treating an occluded vessel, Berrada teaches (Fig. 21B) [claim 2] wherein the thrombus extraction device further comprises an elongate retraction member (416) coupled to the at least one tether (417), and wherein manipulation of the retraction [claim 3] wherein the retraction member is at least partially positioned within the lumen (413) of the catheter (412), and wherein manipulation of the retraction member comprises displacement of the retraction member within the lumen of the catheter with respect to the catheter (Par. 0115-0116 & 0145).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Aboytes, in view of Belef, to have wherein the thrombus extraction device further comprises an elongate retraction member coupled to the at least one tether, and wherein manipulation of the retraction member manipulates the at least one tether; and wherein the retraction member is at least partially positioned within the lumen of the catheter, and wherein manipulation of the retraction member comprises displacement of the retraction member within the lumen of the catheter with respect to the catheter, as taught by Berrada. Doing so would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would yield nothing more than predictable results to one of ordinary skill in the art (MPEP 2143). Specifically, a practitioner means for manipulating the device.
Claims 12, 20, and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rapaport et al. (US 2012/0089216) in view of Paul, JR. et al. (US 2007/0112374), cited in previous office action.
Regarding claim 12, an invention relating to a device for treating an occluded vessel, Rapaport discloses (Figs. 1 & 7A) a thrombus extraction device (50) for treating a thrombus (10) within a blood vessel (Abstract), comprising: a delivery catheter (40) comprising an elongate member defining a lumen (Par. 0054); a proximal tubular portion (20), wherein the proximal tubular portion is expandable from a constrained configuration to an expanded configuration, wherein the proximal tubular portion is configured to be expanded to the expanded configuration within the thrombus to at least partially 

    PNG
    media_image1.png
    263
    332
    media_image1.png
    Greyscale

In the analogous art of filtering devices, Paul teaches (Fig. 1) wherein a plurality of tethers (14) are manipulable to affect an orientation [i.e. evert] of a self-expanding mouth (13; Par. 0024-0028).

Regarding claim 20, an invention relating to a device for treating an occluded vessel, Rapaport discloses (Figs. 1 & 7A) a thrombus extraction device (50) for treating a thrombus (10) within a blood vessel (Abstract) , comprising: a delivery catheter (40) comprising an elongate member defining a lumen (Par. 0054); a proximal tubular portion (20), wherein the proximal tubular portion is expandable from a constrained configuration to an expanded configuration, wherein the proximal tubular portion is configured to be expanded to the expanded configuration within the thrombus to at least partially restore flow through the blood vessel past the thrombus (Fig. 7A; Par. 0063-0065), a distal portion (230 & 240) defining a self-expanding mouth (A, see annotated figure above) [Note, the distal portion has a resting state like the proximal tubular portion (Par. 0057 & 0094) and in an alternate embodiment it is stated that the distal portion is of a different element than that a of the proximal tubular portion (Par. 0095), hence the distal portion defining a mouth is interpreted as being self-expanding], wherein the distal portion is expandable from a constrained configuration to an expanded configuration, and wherein the distal portion is configured to be expanded to the expanded configuration distal of the thrombus within the blood vessel when the proximal tubular portion is expanded within the thrombus (Par. 0094); and a plurality of tethers (26 & 26A) coupled to the self-expanding mouth [i.e. indirectly coupled via element 20] (Par. 0052 & 0094). However, Rapaport fails to disclose wherein the plurality of tethers are manipulable to affect an orientation of the self-expanding mouth, and wherein the plurality of tethers are manipulable to evert the distal portion relative to the proximal tubular portion.


    PNG
    media_image2.png
    394
    608
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Rapaport to have wherein the plurality of tethers are manipulable to affect an orientation of the self-expanding mouth, and wherein the plurality of tethers are manipulable to evert the distal portion relative to the proximal tubular portion. Doing so would arrange collected emboli in a ring shaped collection area that is spaced from the vessel wall to improve blood flow (Par. 0012), as taught by Paul.
Regarding claim 22, Rapaport, as modified by Paul, discloses the thrombus extraction device of claim 12. Rapaport further discloses wherein the proximal tubular portion and distal portion comprise different portions of a continuous porous structure (Fig. 7A; Par. 0094).
Claims 1, 5-7, 9, and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rapaport et al. (US 2012/0089216) in view of Belef (US 2002/0095171) and Paul, JR. et al. (US 2007/0112374).
Regarding claim 1, an invention relating to a device for treating an occluded vessel, Rapaport discloses (Figs. 1 & 7A) a method of treating deep thrombosis in a peripheral vasculature of a patient 
In the same field of endeavor, which is a device for treating an occluded vessel, Belef teaches a method of treating deep vein thrombosis in a peripheral vasculature of a patient, the method comprising: percutaneously accessing a venous vessel of a patient (Par. 0015-0016).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Rapaport to have a method of treating deep vein thrombosis in a peripheral vasculature of a patient, the method comprising: percutaneously accessing a venous vessel of a patient. Doing so would allow capturing embolic debris in a deep vein such as a subclavian vein or jugular vein (Par. 0015), as taught by Belef.

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Rapaport, in view of Belef, to have method steps of: affecting an orientation of the self-expanding mouth of the distal portion via manipulation of at least one tether coupled to the self-expanding mouth; and capturing at least a portion of the thrombus within the distal portion. Doing so would arrange collected emboli in a ring shaped collection area that is spaced from the vessel wall to improve blood flow (Par. 0012), as taught by Paul.
Regarding claim 5, Rapaport, as modified by Belef and Paul, discloses the method of claim 1. Rapaport further discloses wherein the proximal tubular portion is connected to the self-expanding mouth of the distal portion around a perimeter of the self-expanding mouth [i.e. indirectly connected via portions 230 and 240 (Par. 0094)].
Regarding claim 6, Rapaport, as modified by Belef and Paul, discloses the method of claim 5. Rapaport discloses (Fig. 1) further wherein the at least one tether comprises a plurality of tethers (26A, 26).
Regarding claim 7, Rapaport, as modified by Belef and Paul, discloses the method of claim 6. Rapaport further discloses wherein the plurality of tethers are coupled to the distal portion via the proximal tubular portion (Par. 0052 & 0094).
Regarding claim 9, Rapaport, as modified by Belef and Paul, discloses the method of claim 5. Rapaport fails to disclose wherein affecting the orientation of the self-expanding mouth comprises everting the distal portion relative to the proximal tubular portion of the thrombus extraction device.

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Rapaport, in view of Belef and Paul, to have method steps of: wherein affecting the orientation of the self-expanding mouth comprises everting the distal portion relative to the proximal tubular portion of the thrombus extraction device. Doing so would arrange collected emboli in a ring shaped collection area that is spaced from the vessel wall to improve blood flow (Par. 0012), as taught by Paul.
Regarding claim 21, Rapaport, as modified by Belef and Paul, discloses the method of claim 1. Rapaport further discloses wherein the thrombus extraction is a continuous porous structure (Fig. 7A; Par. 0094).
Response to Arguments
Applicant’s arguments, filed 07/21/21, with respect to the rejections of claims under 102(b) and 103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of newly cited prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Chima Igboko whose telephone number is (571)272-8422. The examiner can normally be reached on Monday-Friday 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho, at (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


	
	/C.U.I/               Examiner, Art Unit 3771                                                                                                                                                                                         

/ERICH G HERBERMANN/Primary Examiner, Art Unit 3771